Citation Nr: 0638457	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-32 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to recognition of service for basic eligibility 
for Department of Veterans Affairs benefits.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The appellant claims that he had World War II service in the 
Commonwealth Army of the Philippines in the service of the 
U.S. Armed Forces for the Far East (USAFFE).    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which determined 
that the appellant was not entitled to VA benefits on the 
basis that he did not have the requisite military service to 
be eligible for benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On VA Form 9, Appeal to Board of Veterans' Appeals, received 
by the RO in September 2005, the appellant requested a 
personal hearing in Washington, DC, before a Veterans Law 
Judge.  Following the certification of the appeal to the 
Board in September 2006, the Board sent the appellant a 
letter, which requested that he clarify his hearing request.  
On a form signed and dated by the appellant in December 2006, 
he indicated that he desired a hearing before a Veterans Law 
Judge at the RO.  

In view of the foregoing, the appeal must be returned to the 
RO so that the appellant can be scheduled for a Travel Board 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2006).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the appellant for 
a personal hearing at the RO before a 
traveling Veterans Law Judge.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.  

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the appellant unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appellant's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


